McCLELLAN, J.
There was no evidence in the‘case tending to show in the remotest degree that some other person than the defendant committed the offense charged in the indictment. The first charge requested by the defendant was, therefore, abstract in its last proposition, and for this was pi'operly refused.
This charge is also bad in that its tendency was to authorize or require an acquittal if the evidence could be reconciled with a possibility that another than the defendant committed the offense. — Thomas v. State, 106 Ala. 19.
The second charge requested for defendant is a mere argument.
The third charge refused to defendant has been expressly condemned by this court on the ground that it exacts too high a degree of proof, in that it required the jury to believe that the defendant could not-possibly be guiltless before they would be authorized to convict him.— Webb v. State, 106 Ala. 52.
Affirmed.